--------------------------------------------------------------------------------

 

 

SHARE PURCHASE AGREEMENT

 

by and among

ONG WAN BING (ALIAS KIE TJHAN),

WORLDSTAR ENERGY, CORP.,

and

NATIONAL BASE INVESTMENT LIMITED

 

 

Dated as of September 6, 2011

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PART 1 SALE AND PURCHASE OF THE SHARE 1      SALE AND PURCHASE OF THE SHARES 1  
   CLOSING 2     PART 2 REPRESENTATIONS AND WARRANTIES OF SELLER 2    
 CORPORATE STATUS 2      AUTHORIZATION, ETC 2      TITLE TO SHARES 3      NO
CONFLICTS, ETC 3      CONSENTS 3      SURVIVAL OF REPRESENTATIONS AND WARRANTIES
OF THE SELLER 3     PART 3 REPRESENTATIONS AND WARRANTIES OF PURCHASER 3    
 CORPORATE STATUS 4      AUTHORIZATION, ETC 4      NO CONFLICTS, ETC 4    
 CONSENTS 4      SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 4  
  PART 4 FURTHER ACTIONS 4      FURTHER ACTIONS 4     PART 5 PUBLICITY 5    
 PUBLICITY 5     PART 6 CONDITION PRECEDENT 5      CONDITION TO OBLIGATIONS OF
EACH PARTY 5     PART 7 TERMINATION 5      TERMINATION 5      EFFECT OF
TERMINATION 5     PART 8 DEFINITIONS 6      TERMS GENERALLY 6      CERTAIN TERMS
6     PART 9 MISCELLANEOUS 8      EXPENSES 8      NOTICES 8      GOVERNING LAW 9
     BINDING EFFECT 9      ASSIGNMENT 9      AMENDMENT; WAIVERS, ETC. 9    
 ENTIRE AGREEMENT 9      SEVERABILITY 9      HEADINGS 9      COUNTERPARTS 10


--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT (this "Agreement"), dated as of September 6, 2011,
is entered into by and among Ong Wan Bing (alias Kie Tjhan) (the "Purchaser"),
businessman, and Worldstar Energy, Corp. (the "Seller"), a Nevada corporation.

W I T N E S S E T H:

WHEREAS the Seller holds one issued and outstanding ordinary share (the “Share”)
of National Base Investment Limited (“National”), a British Virgin Islands
company and a wholly-owned subsidiary of the Seller, and the Purchaser has
agreed to buy and the Seller has agreed to sell the Share to the Purchaser, on
the terms and conditions and for the consideration described in this Agreement;
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and of the mutual benefits to be
derived herefrom, the parties hereto agree as follows:

PART 1

SALE AND PURCHASE OF THE SHARE

Sale and Purchase of the Shares

1.1                       Subject to the terms and conditions hereof, the Seller
will sell to the Purchaser, and the Purchaser will purchase from the Seller, the
Share at a price of $10.00 (the "Purchase Price") payable in immediately
available funds at the Closing in the manner set forth in §1.3, and in
consideration of the Purchaser's agreement in §1.2.

Indemnification

1.2                       The Purchaser will indemnify, defend, and hold
harmless the Seller and each of its successors, assigns, owners, members,
managers, employees, representatives, and other agents and affiliates
(collectively, the “Indemnified Affiliates”) for, from, and against any and all
manner of action and actions, causes of action, claims, demands, debts,
reimbursements, accounts, judgments, liabilities, costs, expenses, and damages
(collectively, a “Claim”) whether presently known or unknown, suspected or
unsuspected, or primary or derivative, to which the Seller or any of its
Indemnified Affiliates may become subject under applicable Law or otherwise,
arising out of, directly or indirectly relating to, or otherwise in connection
with National (other than for any Tax that may be payable by the Seller in
connection with the sale and purchase of the Share contemplated by this
Agreement). The Purchaser will promptly pay, and in no event later than fifteen
(15) calendar days after written demand from the Seller or its Indemnified
Affiliates, as applicable, all amounts required to be paid to or on behalf of
the Seller or its Indemnified Affiliates, as applicable, under this Agreement,
for any legal or other expense

--------------------------------------------------------------------------------

- 2 -

incurred by the Seller or its Indemnified Affiliates, as applicable, in
connection with investigating or defending any legal actions, whether or not
resulting in any liability, insofar as such legal actions arise out of or are
based upon any Claim. The foregoing indemnification obligation will apply even
if the applicable Claim is caused or alleged to have been caused in whole or in
part by any negligent or improper act or omission of the Seller or its
Indemnified Affiliates, as applicable, but will not apply to the extent of the
amount of any Claim which is attributable to the gross negligence of the Seller
or any of its Indemnified Affiliates.

Closing

1.3                       The closing of the sale and purchase of the Share
contemplated by §1.1 (the "Closing") shall take place on or before September 20,
2011 (the "Closing Date") at a location to be agreed upon by the Purchaser and
the Seller subject to the satisfaction or waiver of the conditions precedent set
forth in Part 6 of this Agreement. At the Closing:

(a)          the Seller will deliver or cause to be delivered to the Purchaser,
free and clear of any Lien, a certificate representing the Share, duly endorsed
or accompanied by a stock power or other instrument of transfer duly executed
for transfer to the Purchaser together with any other documents or actions
necessary to accomplish the foregoing;

(b)          the Purchaser will pay to the Seller an amount equal to the
Purchase Price by check, banker’s draft or cash.

PART 2

REPRESENTATIONS AND WARRANTIES OF SELLER

The Seller hereby represents and warrants to the Purchaser as follows, as of the
date hereof and as of the Closing Date:

Corporate Status

2.1

(a)         Seller. The Seller is a corporation duly incorporated and validly
existing under the laws of the State of Nevada, and has full power and authority
to, conduct its business and to own or lease and to operate its properties as
and in the places where such business is conducted and such properties are
owned, leased or operated.

(b)          National. National is a British Virgin Islands limited liability
company, duly organized, validly existing and in good standing under the laws of
British Virgin Islands. National is a wholly owned Subsidiary of the Seller, and
has full power and authority to, conduct its business and to own or lease and to
operate its properties as and in the places where such business is conducted and
such properties are owned, leased or operated.

Authorization, etc.

2.2                       The Seller has full power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the sale and purchase of the

--------------------------------------------------------------------------------

- 3 -

Share contemplated hereby. The execution, delivery and performance of this
Agreement by the Seller, and the consummation of the sale and purchase of the
Share contemplated hereby, have been duly authorized by all requisite corporate
action of the Seller and National. The Seller and National have duly executed
and delivered this Agreement. This Agreement constitutes the legal, valid and
binding obligation of the Seller and National enforceable against each party in
accordance with its terms.

Title to Share

2.3                       The Seller owns, legally and beneficially, the Share.
Upon the delivery of and payment for the Share at the Closing as provided for in
this Agreement, the Seller will acquire good and valid title to the Share free
and clear of any Lien.

No Conflicts, etc.

2.4                       The execution, delivery and performance of this
Agreement by the Seller, and the consummation of the sale and purchase of the
Share contemplated hereby, do not and will not conflict with, contravene, result
in a violation or breach of or default under (with or without the giving of
notice or the lapse of time, or both), create in any other Person a right or
claim of termination or amendment, or require modification, acceleration or
cancellation of, or result in or require the creation of any Lien (or any
obligation to create any Lien) upon any of the properties or assets of the
Seller under (a) any Law applicable to the Seller or any of its properties or
assets, (b) any provision of any of the Organizational Documents of the Seller,
or (c) any Contract, or any other agreement or instrument to which the Seller is
a party or by which its properties or assets may be bound except, in the case of
each of clauses (a), (b) and (c), as would not reasonably be expected to prevent
or materially impair or delay the ability of the Seller to sell the Share and
otherwise fulfill its obligations under this Agreement.

Consents

2.5                       No Governmental Approvals or other Consents are
required to be obtained by the Seller in connection with the execution and
delivery of this Agreement, and the consummation of the sale and purchase of
Share contemplated.

Survival of Representations and Warranties of the Seller

2.6                       Each of the representations and warranties of the
Seller in this Agreement or in any schedule, instrument or other document
delivered pursuant to this Agreement shall survive the Closing Date and shall
continue in force thereafter.

PART 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

The Purchaser represents and warrants to the Seller as follows, as of the date
hereof and as of the Closing Date:

--------------------------------------------------------------------------------

- 4 -

Corporate Status

3.1                       The Purchaser has duly executed and delivered this
Agreement. This Agreement constitutes the legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its terms.

No Conflicts, etc.

3.2                       The execution, delivery and performance of this
Agreement by the Purchaser, and the consummation of the sale and purchase of the
Share contemplated hereby, do not and will not conflict with, contravene, result
in a violation or breach of or default under (with or without the giving of
notice or the lapse of time, or both), create in any other Person a right or
claim of termination or amendment, or require modification, acceleration or
cancellation of, or result in or require the creation of any Lien (or any
obligation to create any Lien) upon any of the properties or assets of the
Purchaser under (a) any Law applicable to the Purchaser or any of his properties
or assets, or (b) any Contract, or any other agreement or instrument to which
the Purchaser is a party or by which his properties or assets may be bound
except, in the case of each of clauses (a), and (b), as would not reasonably be
expected to prevent or materially impair or delay the ability of the Purchaser
to purchase the Share and otherwise fulfill his obligations under this
Agreement.

Consents

3.3                       No Governmental Approvals or other Consents are
required to be obtained by the Purchaser in connection with the execution and
delivery of this Agreement and the consummation of the sale and purchase of
Share contemplated hereby.

Survival of Representations and Warranties of the Purchaser

3.4                       Each of the representations and warranties of the
Purchaser in this Agreement or in any schedule, instrument or other document
delivered pursuant to this Agreement shall survive the Closing Date and shall
continue in force thereafter.

PART 4

FURTHER ACTIONS

Further Actions

4.1                       Each Party shall use reasonable efforts to take or
cause to be taken all actions, and to do or cause to be done all other things,
necessary, proper or advisable in order for the such Party to fulfill and
perform its obligations in respect of this Agreement, or otherwise to consummate
and make effective the sale and purchase of the Share contemplated hereby.

--------------------------------------------------------------------------------

- 5 -

PART 5

PUBLICITY

Publicity

5.1                       The Purchaser acknowledges and agrees that the
Seller’s common stock is registered as a class under section 12(g) of the
Exchange Act, and that the Seller may therefore be required to disclose this
Agreement (including, without limitation, the terms and conditions hereof, and
the identity of the Purchaser) in its public filings with the United States
Securities and Exchange Commission pursuant to section 13(a) of the Exchange
Act.

PART 6

CONDITION PRECEDENT

Condition to Obligations of Each Party

6.1                       The obligations of each party to consummate the sale
and purchase of the Share contemplated hereby shall be subject to the condition
that consummation of the sale and purchase of the Share contemplated hereby
shall not have been restrained, enjoined or otherwise prohibited or made illegal
by any applicable Law, including any order, injunction, decree or judgment of
any court or other Governmental Authority in any material respect; and no such
Law that would have such an effect shall have been promulgated, entered, issued
or determined by any court or other Governmental Authority to be applicable to
this Agreement. No action or proceeding shall be pending or threatened by any
Governmental Authority on the Closing Date before any court or other
Governmental Authority to restrain, enjoin or otherwise prevent the consummation
of the sale and purchase of the Share contemplated hereby in any material
respect.

PART 7

TERMINATION

Termination

7.1                       This Agreement may be terminated at any time on or
prior to the Closing Date by the Purchaser or the Seller, as the case may be, by
written notice to the other party if the condition precedent to Closing set
forth in §6.1 would not be satisfied as of the Closing Date.

Effect of Termination

7.2                       In the event of the termination of this Agreement
pursuant to the provisions of §7.1, this Agreement shall become void and have no
effect, without any liability to any Person in respect hereof or of the sale and
purchase of the Share contemplated hereby on the part of any party hereto, or
any of its directors, officers, representatives, stockholders or Affiliates,
except as

--------------------------------------------------------------------------------

- 6 -

specified in §9.1, and except for any liability resulting from such party's
breach of this Agreement prior thereto.

PART 8

DEFINITIONS

Terms Generally

8.1                       The words "hereby," "herein," "hereof,"; "hereunder";
and words of similar import refer to this Agreement as a whole and not merely to
the specific section, paragraph or clause in which such word appears. All
references herein to Sections shall be deemed references to Sections of this
Agreement unless the context shall otherwise require. The words "include,"
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation." The definitions given for terms in this Part 8 and elsewhere in
this Agreement shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Except as otherwise
expressly provided herein, all references to "dollars" or "$" shall be deemed
references to the lawful money of the United States of America.

Certain Terms

8.2                       Whenever used in this Agreement, the following terms
shall have the respective meanings given to them below or in the Sections
indicated below:

Affiliate: of a Person means a Person that directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, the first Person, including but not limited to a Subsidiary of the first
Person, a Person of which the first Person is a Subsidiary, or another
Subsidiary of a Person of which the first Person is also a Subsidiary.

Agreement: means this Agreement with all Schedules.

Business Day: any day that is not a Saturday, Sunday or other day on which banks
are required or authorized by Law to be closed in Nevada or the Republic of
Indonesia.

Closing Date: as defined in §1.3.

Closing: as defined in §1.3.

Consent: any consent, approval, authorization, waiver, permit, grant, franchise,
concession, agreement, license, certificate, exemption, order, registration,
declaration, filing, report or notice of, with or to any Person.

Contract: all loan agreements, indentures, letters of credit (including related
letter of credit applications and reimbursement obligations), mortgages,
security agreements, pledge agreements, deeds of trust, bonds, notes,
guarantees, surety obligations, warranties, licenses,

--------------------------------------------------------------------------------

- 7 -

franchises, permits, powers of attorney, purchase orders, leases, and other
agreements, contracts, instruments, obligations, offers, commitments,
arrangements and understandings, written or oral. Control (including the terms
“controlled by” and “under common control with”): means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
policies of a person, whether through the ownership of voting securities, by
contract or credit arrangement, as trustee or executor, or otherwise.

Governmental Approval: any Consent of, with or to any Governmental Authority.

Governmental Authority: any nation or government, any state or other political
subdivision thereof; any entity, authority or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any government authority, agency,
department, board, commission or instrumentality of any nation or any political
subdivision thereof; any court, tribunal or arbitrator; and any self-regulatory
organization.

Law: all applicable provisions of all (a) constitutions, treaties, statutes,
laws, codes, rules, regulations, ordinances or orders of any Governmental
Authority, (b) Governmental Approvals and (c) orders, decisions, injunctions,
judgments, awards and decrees of or agreements with any Governmental Authority.

Lien: any mortgage, pledge, deed of trust, hypothecation, right of others,
claim, security interest, encumbrance, burden, title defect, title retention
agreement, lease, sublease, license, occupancy agreement, easement, covenant,
condition, encroachment, voting trust agreement, interest, option, right of
first offer, negotiation or refusal, proxy, lien, charge or other restrictions
or limitations of any nature whatsoever, including but not limited to such Liens
as may arise under any Contract.

National Base: means National Base Investment Limited.

Organizational Documents: as to any Person, its certificate or articles of
incorporation, bylaws and other organizational documents.

Person: any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Authority or other entity.

Purchase Price: as defined in §1.1.

Share: as defined in the recitals of this Agreement.

Subsidiaries: each corporation or other Person in which a Person owns or
controls, directly or indirectly, share capital or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests.

Tax: any federal, state, local or foreign income, alternative, minimum,
accumulated earnings, personal holding company, franchise, share capital,
profits, windfall profits, gross receipts, sales, use, value added, transfer,
registration, stamp, premium, excise, customs duties, severance,

--------------------------------------------------------------------------------

- 8 -

environmental, real property, personal property, ad valorem, occupancy, license,
occupation, employment, payroll, social security, disability, unemployment,
workers&rsquo; compensation, withholding, estimated or other similar tax, duty,
fee, assessment or other governmental charge or deficiencies thereof (including
all interest and penalties thereon and additions thereto).

PART 9

MISCELLANEOUS

Expenses

9.1                      Except as set forth in this §9.1 or as otherwise
specifically provided for in this Agreement, each of the Purchaser and the
Seller shall bear their respective expenses, costs and fees (including
attorneys’ fees) in connection with the sale and purchase of the Share
contemplated hereby, including the preparation, execution and delivery of this
Agreement and compliance herewith, whether or not the sale and purchase of the
Share contemplated hereby shall be consummated; provided that for the avoidance
of doubt, any Tax associated with the transfer of the Share contemplated hereby
shall be borne solely by the Seller.

Notices

9.2                      All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered personally,
sent by next-day or overnight mail or delivery, or sent by email, as follows:

  (i)

if to the Seller,

       

Rm 803, 8/F, Jubilee Centre
No. 42 Gloucester Road
Wanchai, Hong Kong, China

       

Attention: Rudijanto Azali, President and CEO

       

Email: rudiazali@gmail.com

        (ii)

if to the Purchaser,

       

No. 33 Jln

 

Usj 20/18 Subang Jaya
Selangor, Indonesia

       

Email:

(or, in each case, at such other address as may be specified in writing to the
other parties hereto in accordance with this §9.2. )

--------------------------------------------------------------------------------

- 9 -

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (i) if by personal delivery on the day after such
delivery, (ii) if by next-day or overnight mail or delivery, on the day
delivered, (iii) if by facsimile, on the next day following the day on which
such facsimile was sent, provided that a copy is also sent by another method
described herein.

Governing Law

9.3                     This Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the laws of the State of
Nevada.

Binding Effect

9.4                     This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

Assignment

9.5                     This Agreement shall not be assignable or otherwise
transferable by any party hereto without the prior written consent of the other
parties hereto, and any purported assignment or other transfer without such
consent shall be void and unenforceable.

Amendment; Waivers, etc.

9.6                     No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought.

Entire Agreement

9.7                     This Agreement constitutes the entire agreement and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

Severability

9.8                     If any provision, including any phrase, sentence,
clause, section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provision in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.

Headings

9.9                     The headings contained in this Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Agreement.

--------------------------------------------------------------------------------

- 10 -

Counterparts

9.10                    This Agreement may be executed in several counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

Signed, Sealed and Delivered by Mr. Ong )   Wan Bing (alias Kie Tjhan) in the
presence )   of: )     )   ) "signed by Ong Wan Bing" Witness (Signature) ) ONG
WAN BING   ) (ALIAS KIE TJHAN) )   Name (please print) )     )     )   Address )
    )     )   City, State/Province                 Country    

 

 

WORLDSTAR ENERGY CORP.

By: "signed by Rudi Azali"     Name:    Rudijanto Azali     Title:     
President and Chief Executive Officer  


--------------------------------------------------------------------------------